Nichols, Presiding Judge.
The sole question for decision is whether the respondent can be adjudged in contempt of court in one case for failing to deliver to the clerk of the trial court depositions originally filed in a previous case between different parties and by court order removed and expunged from the record in such previous case.
On motion by a proper party matter may be ordered expunged from the record (Kelley v. Tanksley, 105 Ga. App. 65 (123 SE2d 462)), and the judgment ordering the depositions removed from the record and delivered to the appellant in accordance with the stipulation between the parties in such litigation was not void. Therefore, the depositions were no longer a part of the record in case No. 9677, and the order finding the appellant guilty of contempt of court because he failed to return to the clerk “court records” must be reversed since under the facts the depositions were not court records which the trial *450court could order returned to the clerk under the provisions of Rules 25 and 35 of the Rules of the Superior Courts (Code Ann. §§24-3325, 24-3335).

Judgment reversed.


Eberhardt and Parnell, JJ., concur.